       Case 6:21-cv-01064-HLT-KGG Document 1 Filed 03/10/21 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS
                                     AT WICHITA, KANSAS

DONATA BERG,                                 )
                                             )
               Plaintiff,                    )
vs.                                          )       Case No.
                                             )
WERNER ENTERPRISES, INC.,                    )
                                             )
               Defendant.                    )
                                             )

                                         COMPLAINT

       COMES NOW the Plaintiff, by and through counsel Jeffrey A. Wilson, Arthur E. Rhodes

and Dustin L. DeVaughn of DeVaughn James Injury Lawyers, and for Plaintiff’s claims against

the Defendant, alleges and states:

       1.      Plaintiff Donata Berg is a Kansas resident and citizen that resides at 22501 15 Rd.,

               Montezuma, Gray County, Kansas.

       2.      Defendant, Werner Enterprises, Inc. is a foreign for-profit corporation organized

               under the laws of Nebraska, with its principal place of business within the State of

               Nebraska. It may be served through its registered agent, Corporate Creations

               Network, Inc., 4601 E. Douglas Ave., Ste. 7, Wichita, Kansas 67218.

       3.      This action arises out of the alleged negligence of Defendant’s employees that

               occurred while said employees were performing their duties in the state of Kansas.

       4.      This Court has jurisdiction over the persons and subject matter.

       5.      Venue is proper in the Wichita division of the Kansas District Court of the Federal

               District Court.
Case 6:21-cv-01064-HLT-KGG Document 1 Filed 03/10/21 Page 2 of 4




6.    This action is brought pursuant to 28 U.S.C. Section 1332(a) on the basis of

      diversity of citizenship. The matter is in excess of the sum of Seventy-Five

      Thousand Dollars ($75,000.00) exclusive of interest and costs.

7.    At all times relevant herein, an employee or agent of Defendant was acting within

      the course and scope of his employment, which makes Defendant liable for said

      negligence under the doctrines of vicarious liability.

8.    On or about March 25, 2020, Defendant’s employee was under the direction and

      control of Defendant, Werner Enterprise, Inc.

9.    On or about March 25, 2020, Defendant’s employee was negligent in the way that

      he loaded certain carts onto the Werner Enterprise, Inc.’s tractor-trailer.

10.   On or about March 25, 2020, Defendant’s employee was acting within the course

      and scope of his employment while loading a tractor-trailer owned by Defendant,

      Werner Enterprise, Inc. at or near the location of Plaintiff’s employment at 601 E.

      Texcoco St., Montezuma, Kansas when the carts or rolltainers being loaded into

      said truck fell off of the lift gate of the tractor-trailer and landed on top of Plaintiff

      causing injuries and damages to Plaintiff.

11.   Defendant’s employee failed to exercise reasonable care in loading the carts, and

      his carelessness is what caused the cart to fall onto Plaintiff.

12.   As a result of Defendant’s negligence, Plaintiff sustained serious bodily injury,

      medical expenses, lost wages and has incurred non-economic damages such as pain

      and suffering. Furthermore, Plaintiff reasonably expects to incur future medical

      expenses, future lost wages and future non-economic damages such as pain and

      suffering.




                                          2
       Case 6:21-cv-01064-HLT-KGG Document 1 Filed 03/10/21 Page 3 of 4




       WHEREFORE, Plaintiff prays for judgment against Defendant in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00), for costs herein, and for such other and further relief

as the Court deems just and equitable.



                                              Respectfully submitted,

                                              DeVaughn James Injury Lawyers

                                              By: /s/ Jeffrey A. Wilson
                                                   Jeffrey A. Wilson, #26527
                                                   Arthur E. Rhodes, #17661
                                                   Dustin L. DeVaughn, #16559
                                                   3241 N Toben
                                                   Wichita, KS 67226
                                                   Telephone: 316-977-9999
                                                   Facsimile: 316-425-0414
                                                   Email: jeffwilson@devaughnjames.com
                                                   Email: arhodes@devaughnjames.com
                                                   Email: ddevaughn@devaughnjames.com
                                                   Attorneys for Plaintiff



             DEMAND FOR PRETRIAL CONFERENCE AND JURY TRIAL

       Plaintiff demands a pretrial conference and trial by a jury in this matter.




                                                 3
Case 6:21-cv-01064-HLT-KGG Document 1 Filed 03/10/21 Page 4 of 4




                   DESIGNATION FOR PLACE OF TRIAL

Plaintiff designates Wichita, Kansas as the place for trial of this matter.

                                       By: /s/ Jeffrey A. Wilson
                                            Jeffrey A. Wilson, #26527
                                            Arthur E. Rhodes, #17661
                                            Dustin L. DeVaughn, #16559
                                            3241 N Toben
                                            Wichita, KS 67226
                                            Telephone: 316-977-9999
                                            Facsimile: 316-425-0414
                                            Email: jeffwilson@devaughnjames.com
                                            Email: arhodes@devaughnjames.com
                                            Email: ddevaughn@devaughnjames.com
                                            Attorneys for Plaintiff




                                          4
